Opinion issued July 6, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00334-CV



STEVE DEKKER, Appellant

V.

PRINCIPAL RESIDENTIAL MORTGAGE, INC.; THOMAS E. REDER,
SUBSTITUTE TRUSTEE; AND FEDERAL HOME LOAN MORTGAGE
CORPORATION, Appellees



On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2005-04818


 

MEMORANDUM OPINION
	Appellant, Steve Dekker, sued appellees, Principal Residential Mortgage, Inc.;
Thomas E. Reder, substitute trustee; and Federal Home Loan Mortgage Corporation,
to set aside an alleged wrongful foreclosure sale.  After submission of the appeal,
Dekker filed a motion to dismiss.  We grant the motion and dismiss the appeal.

PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.